DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naruse (US 2006/0146106).
Regarding claim 1, Naruse teaches a printing apparatus (figs.1-4,6) comprising: 
a carriage (13 figs.1,2,4,6;113 fig.3) having a print head (14 fig.2) mounted thereon, the carriage being configured to move in a scanning direction (Y1, Y2 fig.1); 
a carriage guide (11 figs.1,2,4,6;111 fig.3) disposed extending in the scanning direction and configured to guide movement of the carriage (13,113) and to support the carriage;
an optical scale member (141 fig.3;41 figs.6,7) having an optical scale and disposed extending in the scanning direction (Y1, Y2 fig.1); 
an optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6) having an optical sensor (40) mounted thereon for reading the optical scale of the optical scale member, the optical sensor mounting member being fixed to a support surface (surface of carriage 13 including surface of 52 in fig.4,6,7 where the 50 and 50A are fixed) of a support wall of the carriage (support wall of carriage 13 figs.4,6,7), the support wall being a wall supported by the carriage guide (11 figs.1,2,4,6;111 fig.3), and 
an operated part configured to switch between a fixed state in which the optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6) is fixed to the 
the operated part is located on a side opposite to the support surface (surface of carriage 13 including surface of 52 in fig.4,6,7 where the 50 and 50A are fixed) with respect to the support wall of the carriage (support wall of carriage 13 figs.4,6,7) when the optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6) is in the fixed state (figs.4,6,7).  

Regarding claim 2, Naruse further teaches comprising a fixing screw (screw in fig.7) configured to fix the optical sensor mounting member (50A fig.7) to the carriage (13), wherein the operated part is a head portion of the fixing screw (head portion of screw in fig.7).  

Regarding claim 3, Naruse further teaches wherein a screw hole (screw hole in 50A fig.7) into which a shaft portion of the fixing screw is screwed is provided in the optical sensor mounting member (50A fig.7).  

Regarding claim 5, Naruse further teaches wherein, when the optical sensor mounting member (50A fig.7) is in the fixed state, a portion of the optical sensor 

Regarding claim 8, Naruse further teaches wherein attaching and removing direction of the optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6) to and from the carriage (13 figs.4-7) coincides with the scanning direction.  

Regarding claim 9, Naruse further teaches wherein a positioning part configured to position the optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6) in the released state is provided at the carriage (13 figs.4-7) (parts such as 51, surfaces of 52 supporting 54 in figs.4,6 and in fig.7 the screw hole and the surface of 13 supporting 50A positions the optical sensor mounting 50 and 50A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naruse (US 2006/0146106) in view of Kataoka (US 2013/0279062).
Regarding claim 6, Naruse substantially teaches the claimed invention including wherein the carriage has a sensor controller (printing apparatus in figs.1-2 inherently includes controller element configured to control sensor 40 figs.4-7) configured to control the optical sensor (40 figs.4-7) mounted thereon upward of the carriage guide (11), the optical sensor (40) is located upward of the carriage guide (11) when the optical sensor mounting member is in the fixed state, and49 the sensor and the optical sensor are coupled (figs.4-7). 
Naruse does not explicitly shows wherein the carriage includes sensor board configured to control optical sensor and49 the use of cable to couple the sensor board and the optical sensor. 
Kataoka teaches similar printing apparatus with carriage including sensor board (60 figs.4,5) configured to control the optical sensor (66 fig.6) and49 the use of cable (61 figs.4,5;66a fig.6) to couple the sensor board (60) and the optical sensor (66) (paragraphs 0044,0045,0055,0056).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include such board in the carriage of Naruse based on the teachings of Kataoka to be able to better manage connections between controllers and input/output elements such as sensors.   

Regarding claim 7, Naruse as modified by Kataoka further teaches wherein a cable support part (supporting structures on sensor mounting member 50A/50 of Naruse as modified by inclusion of cables as 61,66a of Kataoka supports the cables) configured to support the cable (61 figs.4,5; 66a fig.6 of Kataoka) is provided at the optical sensor mounting member (50A fig.7; 50 including 53 and 54 figs.4-6 of Naruse).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853